Citation Nr: 1813674	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the left hip, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for degenerative arthritis of the cervical spine, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty with the United States Army from April 1968 to April 1970, and with the United States Marine Corps from September 1972 to March 1977.  The Veteran also had service in the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case has since been transferred to the RO in St. Louis, Missouri.

The Board notes that in a July 2014 rating decision the Veteran's claim of entitlement to service connection for a right hip disability was granted and assigned a 10 percent disability evaluation effective December 6, 2012.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

After thorough review of the record, the Board finds that further development is required prior to adjudicating the issues on appeal.  Specifically, the VA examinations of record do not adequately address the nature and etiology of the Veteran's claimed disabilities.  Consequently, remand is required in order to ensure there is a complete record upon which to decide his claim.  

The Veteran asserts that his left knee DJD and degenerative arthritis of the cervical spine are related to his active military service, either on a direct basis or due to his service-connected disabilities, including a low back disability and a left knee disability.

I.  Left Hip DJD

With regard to the Veteran's left hip DJD, the evidence of record contains letters from a private physician and private nurse practitioner, both of whom have treated the Veteran for hip and leg pain.  In an August 2012 letter, Dr. K. writes that diagnostic testing showed arthritic changes in both of the Veteran's hips, with more severe changes in the right hip.  Dr. D.K. then wrote, "[t]he arthritis in his hip certainly could be related to previous difficulties with arthritis in his left knee and low back because of increase (sic) stress on this joint because of his other affected arthritic areas i.e. his low back and left knee."  In a June 2014 letter, Certified Nurse Practitioner C.M. also noted arthritic changes in both hips, more severe in the right hip, and wrote, "[t]he arthritis in his hip more likely than not is related to previous difficulties with arthritis in his left knee and low back because of increased stress on this joint because of his other affected arthritic areas i.e. his low back and left knee."

Also of record is the report from a November 2013 VA examination.  The examiner diagnosed the Veteran with DJD of the left hip, but concluded that it was less likely than not proximately due to or the result of any of the Veteran's service-connected disabilities, noting that the Veteran has osteoarthritis throughout his body.  The examiner wrote, "I do not find his left hip condition to be in anyway related to his left knee arthroplasty, djd of the right knee or djd of the lumbar spine other than widespread osteoarthritis."

Overall, the Board finds the medical evidence of record to be inconclusive concerning the etiology of the Veteran's left hip DJD.  The Board finds that the private medical evidence provides an insufficient basis for a grant of service connection because it is not entirely clear to which hip the private practitioners are referring when they write that the "arthritis in his hip" is related to his service-connected low back and left knee disabilities.  On the other hand, the Board finds that the VA examination report provides an insufficient basis for denial of service connection because the examiner did not provide a detailed rationale that fully addresses the question of whether the Veteran's left hip DJD has been aggravated by his service-connected disabilities.  It may be true that the Veteran has widespread osteoarthritis; however, some discussion of how this fact answers the question of whether or not the Veteran's left hip DJD was aggravated by his service connected disabilities would be helpful to the Board.  Moreover, in reaching a conclusion, the examiner did not address the August 2012 private positive nexus opinion from Dr. D.K.

Therefore, remand is necessary to provide the Veteran with an adequate VA examination that fully addresses the conflicting evidence of record and offers a well-reasoned conclusion regarding whether Veteran's left hip DJD was caused or aggravated by his service-connected disabilities.

II. Degenerative Arthritis of the Cervical Spine

With regard to the Veteran's degenerative arthritis of the cervical spine, the medical evidence of record consists mainly of VA treatment notes and a November 2013 VA examination report in which the examiner diagnosed the Veteran with "moderate to severe degenerative changes" of the cervical spine.  However, the examiner concluded that the degenerative changes were less likely than not proximately due to or the result of any of the Veteran's service-connected disabilities, writing, "I do not find his cervical spine condition to be in anyway related to his left knee arthroplasty, djd of the right knee or djd of the lumbar spine other than widespread osteoarthritis."  This is essentially the same exact conclusion made by the examiner concerning the Veteran's left hip DJD, and similarly provides an insufficient basis for a denial of service connection.  Therefore, remand is necessary to afford the Veteran an adequate VA examination that offers a well-reasoned conclusion regarding whether the Veteran's degenerative arthritis of the cervical spine was caused or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All efforts to obtain additional evidence must be documented in the record.

2.  Afford the Veteran another VA examination to determine the current nature and etiology of his left hip DJD.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  Particular attention is drawn to the August 2012 and June 2014 letters from the Veteran's private practitioners.  The examiner is requested to provide a complete rationale for any opinion given.  Specifically, the examiner must provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed left hip DJD was incurred during active service or manifested to a compensable degree within a year of separation therefrom?  

If the Veteran's disability is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hip DJD was caused or aggravated by a service-connected disability, to specifically include the left knee disability and/or lumbar spine disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

3.  Afford the Veteran another VA examination to determine the current nature and etiology of his degenerative arthritis of the cervical spine.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner is requested to provide a complete rationale for any opinion given.  Specifically, the examiner must provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed degenerative arthritis of the cervical spine was incurred during active service or manifested to a compensable degree within a year of separation therefrom?  

If the Veteran's disability is not found to be directly related to service, the examiner is to provide a detailed opinion concerning the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative arthritis of the cervical spine was caused or aggravated by a service-connected disability, to specifically include the left knee disability and/or lumbar spine disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


